Citation Nr: 0822972	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By rating action dated in January 2006 the RO, in pertinent 
part, denied the veteran entitlement to a TDIU.  A May 2007 
RO decision, in pertinent part, granted the veteran service 
connection for peripheral arterial disease of the left lower 
extremity and assigned a 20 percent rating, effective January 
26, 2007.  The grant of service connection for peripheral 
arterial disease of the left lower extremity caused the 
veteran's combined service-connected disability evaluation to 
increase from 70 percent to 80 percent, effective January 26, 
2007.

As the May 2007 RO decision granted service connection for a 
disability not considered in the January 2006 rating 
decision, and as the veteran's combined disability evaluation 
has increased from 70 percent to 80 percent, the Board finds 
it appropriate that his TDIU claim be re-evaluated prior to 
appellate adjudication.

Accordingly, the case is hereby REMANDED for the following 
action:

The AOJ should readjudicate the issue of 
entitlement to a TDIU, with consideration 
of the additional grant of service 
connection for peripheral arterial 
disease of the left lower extremity, 
assigned a 20 percent rating, effective 
January 26, 2007.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





